Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2021

                           Nos. 04-21-00035-CR & 04-21-00036-CR

                                   EX PARTE Noel PARKS

                 From the 198th Judicial District Court, Bandera County, Texas
                     Trial Court Nos. CR-XX-XXXXXXX & CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER

       On June 29, 2021, appellant filed her brief. The brief does not comply with Rule 38.1 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief violates
Texas Rule of Appellate Procedure 38.1 because it does not contain: (1) an index of authorities
“indicating the pages of the brief where the authorities are cited”; (2) a statement of facts
“supported by record references” that “state[s] concisely and without argument the facts
pertinent to the issues or points presented”; or (3) a “clear and concise argument for the
contentions made, with appropriate citations to authorities and to the record.” See id. R. 38.1(c),
38.1(g), 38.1(i).

        Accordingly, we ORDER appellant’s brief STRICKEN and ORDER appellant to file
an amended brief in this court complying with Rule 38.1 by July 22, 2021. If appellant’s
attorney fails to file the brief by the date ordered, we will order this appeal abated and remanded
to the trial court for a hearing to determine whether appellant or her counsel has abandoned the
appeal. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court